Citation Nr: 0713279	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-12 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound of the right arm with muscle 
damage.  

2.  Entitlement to an evaluation in excess of 20 percent for 
post operative residuals, right shoulder, with degenerative 
changes of the rotator cuff tendons, limited motion, and a 
history of recurrent subluxation.

3.  Entitlement to an evaluation in excess of 30 percent for 
radial nerve neuropathy on the right.  

4.  Entitlement to an evaluation in excess of 10 percent for 
ulnar nerve neuropathy on the right, post operative right 
medial epicondylitis.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

In June 2005, the veteran testified at the RO before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.  

In June 2005, the veteran submitted additional evidence not 
yet considered by the RO, along with a waiver of RO 
consideration of the evidence.  Therefore, the Board will 
proceed to adjudicate his claims with consideration of all 
evidence of record.  

The issue of entitlement to an evaluation in excess of 30 
percent for residuals of a gunshot wound of the right arm 
with muscle damage is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The veteran's post operative residuals, right shoulder, 
with degenerative changes of the rotator cuff tendons, 
limited motion, and a history of recurrent subluxation, has 
not resulted in fibrous union, nonunion or loss of head of 
the humerus or of motion of the veteran's right arm limited 
to between his side and shoulder level.  

2.  The veteran's ulnar nerve neuropathy on the right, post 
operative right medial epicondylitis has not resulted in more 
than mild incomplete paralysis of the right ulnar nerve.  

3.  The veteran's radial nerve neuropathy on the right has 
not resulted in more than moderate incomplete paralysis of 
the right radial nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent, 
for post operative residuals, right shoulder, with 
degenerative changes of the rotator cuff tendons, limited 
motion, and a history of recurrent subluxation, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5201, 5202 (2006).

2.  The criteria for an evaluation in excess of 10 percent, 
for ulnar nerve neuropathy on the right, post operative right 
medial epicondylitis, have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.124a, Diagnostic Code 8516 (2006).

3.  The criteria for an evaluation in excess of 30 percent, 
for radial nerve neuropathy on the right, have not been met.  
8 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8514 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was not provided with notice as to 
assignment of effective dates.  However, this defect in 
notice cannot result to prejudice to the veteran.  In this 
regard, the Board is denying his claims for increased 
ratings, thus rendering moot any questions as to assignment 
of effective dates.  

VA satisfied the remaining duty to notify by means of a 
letter dated in June 2004.  This letter was provided to the 
veteran prior to the initial adjudication by the RO in 
September 2004.  The veteran was informed of the requirements 
of successful claims for increased disability ratings, that 
is, that his service connected disabilities had increased in 
severity.  He was also told of his and VA's respective duties 
in obtaining evidence and asked to submit information and/or 
evidence, which would include that in his possession, to the 
RO.  The content and timing of this notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  All records for which the veteran 
sought VA assistance in obtaining, have been obtained.  An 
appropriate VA examination was provided the veteran in July 
2004.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as to 
disability ratings), Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.  


Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2006).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

Disability ratings for disabilities of the extremities are 
generally based on "handedness", that is, whether the 
disability is of the dominant (major) side or the non-
dominant (minor) side.  38 C.F.R. § 4.69.  Ratings tend to be 
higher for disabilities of the dominant side than for 
disabilities of the non-dominant side.  Both the July 2004 VA 
examination and reports from Timothy P. McLauglin, M.D., 
indicate that the veteran is right hand dominant.  As the 
veteran's disabilities on appeal are all on the right hand 
side, all ratings are specified only for the dominant side.  


Right shoulder residuals

Service connection for post operative residuals, right 
shoulder, with degenerative changes of the rotator cuff 
tendons, limited motion, and a history of recurrent 
subluxation, was established by rating determination dated in 
March 1972 and a noncompensable rating was assigned.  In a 
September 1989 rating determination, the RO increased the 
rating to 20 percent, effective in November 1988, and that 
rating remained in effect until the veteran filed his claim 
for an increased rating in March 2004.  

The veteran's disability of the right shoulder has been rated 
under 38 C.F.R. § 4.71a Diagnostic Code 5202, for other 
impairment of the humerus.  In the March 2005 statement of 
the case, the RO indicated that this disability was currently 
rated for limitation of motion of the right arm.  The Board 
has considered all applicable diagnostic codes in determining 
whether a rating higher than the currently assigned 20 
percent is warranted.  

Under 38 C.F.R. § 4.71a  Diagnostic Code 5202, an 80 percent 
rating is assigned for loss of the head of the humerus (flail 
shoulder), a 60 percent rating is assigned for nonunion of 
the humerus (false flail joint), and a 50 percent rating is 
assigned for fibrous union of the humerus.  For recurrent 
dislocation of the scapulohumeral joint, a 30 percent rating 
is assigned where there are frequent episodes and guarding of 
all arm movements, and a 20 percent rating is assigned where 
there are infrequent episodes, and guarding of movement only 
at the shoulder level.  Id.  A 30 percent rating is also 
warranted when there is malunion of the humerus with marked 
deformity.  Id.  

Under 38 C.F.R. § 4.71a Diagnostic Code 5201, a 40 percent 
rating is assigned for limitation of the arm to 25 degrees 
from the side, a 30 percent rating is assigned where motion 
of the arm is limited to between the side and shoulder level, 
and a 20 percent rating is assigned where motion of the arm 
is limited at the shoulder level.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

As the veteran has never been found to have ankylosis of the 
shoulder or impairment of the clavicle or scapula, 38 C.F.R. 
§ 4.71a Diagnostic Codes 5200 and 5203 are not for 
application.  

In July 2004, the veteran underwent VA examination of his 
right shoulder.  The veteran reported that his shoulder was 
unstable and described the feeling of giving way, saying that 
his right shoulder felt as if it was going to "pop out".  
He denied any actual episodes of dislocation or "locking."  
Upon examination, there was objective evidence of painful 
motion, tenderness, abnormal movement, and guarding of 
movement, but no edema, effusion, instability, weakness, or 
redness.  Range of motion measurements were forward flexion 
of 120 degrees with pain at 90 degrees, abduction of 90 
degrees with pain at 80 degrees, external rotation pain 
limited to zero degrees, internal rotation of 90 degrees with 
no pain.  The examiner stated that there was no evidence of 
recurrent subluxation of the veteran's right shoulder.  

Also of record are June 2004 through June 2005 reports from 
Dr. McLaughlin.  In June 2004, Dr. McLaughlin reported that 
the veteran had painful active abduction beyond 90 degrees.  
In February 2005, this physician reported that the veteran 
had pain with all overhead activity and pain when he 
attempted to actively abduct over about 75 degrees.  He also 
found the veteran to have pain upon internal and external 
rotation of the passively abducted shoulder.  This physician 
also indicted that the veteran suffers from a partial 
thickness tear of the right rotator cuff.  

Because the veteran has not suffered from recurrent 
subluxation, or any subluxation, of the right shoulder, a 30 
percent rating would not be appropriate under Diagnostic Code 
5202.  Likewise, as there is no evidence of flail joint, 
false flail joint, or fibrous union of the veteran's right 
shoulder, a rating of 50, 60, or 80 percent would not be 
appropriated.  

Recent radiographs showed that the humeral head was located 
in the normal position visa vie the glenoid.  See Report from 
Dr. McLaughlin, dated June 29, 2004.  Accordingly, a 30 
percent rating in not warranted under Diagnostic Code 5202 
for malunion of the humerus with marked deformity.

Taking into account limitation of motion due to pain, the VA 
examination measurements of internal rotation to 90 degrees 
and of abduction to 90 degrees show that the veteran is not 
limited in motion of his right arm to midway between the side 
of his body and shoulder level.  While Dr. McLaughlin 
commented that the veteran had painful motion on internal 
rotation, this was internal rotation with a passively 
abducted shoulder.  This finding does not specify to what 
point the shoulder was abducted, i.e. whether the shoulder 
was passively abducted to 90 degrees or well beyond 90 
degrees.  As such, and because this test condition is not 
provided for in the rating criteria, this finding is not 
evidence that  motion of the veteran's right arm is limited 
by pain to midway between his side and shoulder level.  

The Board has also considered the single finding in February 
2005, by Dr. McLaughlin, of pain at 75 degrees of abduction.  
However, the VA examination found that the veteran could 
internally rotate his shoulder to 90 degrees without any pain 
and could abduct to 90 degrees without pain.  Furthermore, 
the veteran testified during the June 2005 hearing that he 
could lift his right arm to the shoulder level.  Hearing 
transcript at 10.  The Board finds that the preponderance of 
the evidence indicates that while pain limits motion of the 
veteran's right arm to the shoulder level, motion is not 
limited to midway between his side and shoulder level.  
Therefore, a rating higher than 20 percent is not warranted 
under Diagnostic Code 5201.  

Because the veteran's disability of the right shoulder does 
not meet criteria for a rating higher than 20 percent, under 
any applicable criteria, his claim for an increased rating 
must be denied.  The preponderance of the evidence is against 
the claim.


Radial nerve disability

Service connection was established for radicular nerve 
neuropathy on the right by rating decision dated in November 
1968.  A 30 percent rating was assigned and remained in 
effect until the veteran filed his claim for an increased 
rating in March 2004.  

The Board notes that while the veteran's disability of the 
radial nerve has been termed "radicular nerve neuropathy" 
it has always been evaluated under the rating criteria for 
incomplete paralysis of the radial nerve.  This is consistent 
with the October 1968 service department Physical Evaluation 
Board findings of neuropathy of the radial nerve and with the 
April 1968 service medical record discharge hospital 
discharge diagnosis.  There is no evidence that the veteran 
has ever suffered from disability of any radicular nerves.  
Thus, the Board finds rating under the criteria for 
incomplete paralysis of the radial nerve is appropriate.  
Additionally, the word  "radial" rather than the word 
"radicular" has been used throughout this decision to 
describe this disability.  

Under 38 C.F.R. § 4.124a Diagnostic Code 8514, a 70 percent 
rating is assigned for complete paralysis of the radial nerve 
with manifestations such as drop of the hand and fingers; or 
with the wrist and fingers perpetually flexed; or with the 
thumb adducted falling within the line of the outer border of 
the index finger; or inability to extend the hand at the 
wrist, extend the proximal phalanges of the fingers, extend 
the thumb, or make lateral movement in the wrist; with 
supination of the hand or extension or flexion of the elbow 
weakened; or loss of synergic motion of the extensors 
seriously impairing hand grip.  Id.  Ratings of 50 percent, 
30 percent, and 20 percent are assigned for severe, moderate, 
and mild incomplete paralysis of the radial nerve, 
respectively.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  

During the July 2004 VA examination, the veteran described 
numbness and tingling in his thumb and index finger and felt 
that his whole right arm and hand were weak.  The examiner 
stated that electromyography (EMG) results, from July 2004, 
showed bilateral carpal tunnel with the right worse than the 
left.  There were chronic EMG changes in the right radial 
innervated muscles without any current conduction block.  He 
opined that the current numbness was probably related to the 
significant carpal tunnel delay and noted that the veteran 
had similar and slightly less severe delay in the left, which 
was asymptomatic.  

Also relevant, is the June 2004 report from Dr. McLaughlin.  
The veteran reported numbness in the radial three digits of 
his right hand, causing him to drop things.  This physician 
stated that this numbness was not the result of his radial 
nerve disability, finding that only minimal numbness of the 
radial nerve distribution was noted, with more numbness in 
the axillary nerve distribution.  

The veteran's radial nerve disability, at most, results in 
sensory symptoms of his right hand.  There is no evidence of 
any of the other symptoms listed under Diagnostic Code 8514.  
Furthermore, Dr; McLaughlin described numbness of the radial 
nerve distribution as only minimal.  Therefore, a rating for 
more than 30 percent, indicative of moderate incomplete 
paralysis, is not warranted for the veteran's disability of 
the right radial nerve.  The preponderance of the evidence is 
against the claim, and the claim must be denied.


Ulnar nerve disability

Service connection was established for ulnar nerve 
neuropathy, right, in a September 1970 rating determination.  
A 10 percent rating was assigned and that rating remained in 
effect until the veteran filed his claim for an increased 
rating in March 2004.

The veteran's disability of the ulnar nerve is currently 
evaluated under the criteria of 38 C.F.R. § 4.124a, 
Diagnostic Code 8516.  This Diagnostic Code provides for a 60 
percent rating for complete paralysis of the ulnar nerve, 
manifested by "griffin claw" deformity due to flexor 
contraction of the ring and little fingers, very marked 
atrophy in the dorsal interspace and thenar and hypothenar 
eminences; loss of extension of the ring and little fingers, 
inability to spread the fingers (or reverse), inability to 
adduct the thumb; and weakened flexion of the wrist.  Id.  
Severe, moderate, and mild incomplete paralysis of the ulnar 
nerve are assigned 40, 30, and 10 percent ratings, 
respectively.  Id.  A note to 38 C.F.R. § 4.124a provides 
that the term "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve.  Id.  
Where the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

All evidence of record indicates that the veteran's ulnar 
nerve disability is asymptomatic.  Dr. McLaughlin makes no 
mention of any involvement of the veteran's ulnar nerve in 
either his carpal tunnel syndrome or his right shoulder 
disability.  Sensory nerve conduction showed normal ulnar 
motor and sensory responses.  The July 2004 VA examiner 
specifically stated that there was no objective evidence of 
ulnar neuropathy.  Therefore, a rating higher than the 
already assigned 10 percent is not warranted.  The 
preponderance of the evidence is against the claim, and the 
claim must be denied.


ORDER

Entitlement to an evaluation in excess of 20 percent for post 
operative residuals, right shoulder, with degenerative 
changes of the rotator cuff tendons, limited motion, and a 
history of recurrent subluxation, is denied.  

Entitlement to an evaluation in excess of 30 percent for 
radicular nerve neuropathy on the right is denied.  

Entitlement to an evaluation in excess of 10 percent for 
ulnar nerve neuropathy on the right, post operative right 
medial epicondylitis, is denied.  




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

The rating schedule sets out rating criteria for rating 
muscle disabilities according to the muscle group or groups 
affected.  38 C.F.R. § 4.55.  Upon review of the record, the 
Board finds unclear the muscle group or groups injured by the 
in-service gunshot wound of the veteran's right arm.  
Descriptions of the entrance and exit wounds, found in the 
August 1970 VA examination report, indicate only entrance at 
the axilla and exit at the right upper arm.  The record is 
absent for any other evidence of which muscles were injured 
by the projectile.  

Furthermore, the RO has assigned a hyphenated Diagnostic 
Code, of 5305-5306, to this disability.  Diagnostic Code 5305 
applies to Muscle Group V, consisting of the biceps, 
brachialis, and brachioradialis, and Diagnostic Code 5306 
applies to Muscle Group VI, consisting of the triceps and 
anconeus.  Evidence of record does not resolve the question 
of whether Muscle Group V, or Muscle Group VI, or both, were 
injured.  Additionally, the Court has stated that hyphenated 
codes are only appropriate for diseases, and are 
inappropriate for injuries.  Tropf v. Nicholson, 20 Vet. App. 
317 (2006).  

Therefore, a medical examination and opinion is required in 
order for the Board to make a decision on the veteran's claim 
for an increased rating.  See 38 C.F.R. §4.1.  Specifically, 
the veteran should be afforded a VA examination of the 
muscles of his right upper extremity and the examiner should 
indicate what muscles were injured by the gunshot wound, and 
the extent of the injury of any muscle(s) affected, i.e. a 
through and through muscle injury, deep penetrating wound, 
etc.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment records 
for his right arm from the VA Medical 
Center in Hartford, CT, dated since August 
2004.

2.  Thereafter, schedule the veteran for a 
VA muscle examination of his upper right 
extremity and shoulder.  In addition to 
providing examination results consistent 
with rating criteria for muscle injuries, 
the examiner must provide the following:

(a)  State any and all muscles injured by 
the gunshot wound sustained during 
service.  

(b)  State whether each such muscle 
injured sustained a through and through 
injury or a deep penetrating wound.

(c)  State, for each muscle affected, 
whether there was a shattering bone 
fracture or open comminuted fracture with 
extensive debridement, or intermuscular 
binding and scarring.  

The examiner must provide comprehensive 
reports including complete rationales for 
all conclusions reached.

3.  Finally, the RO should review the 
record and adjudicate the claim, to 
include consideration of 38 C.F.R. §§ 
3.951 and 4.55(f), Tropf v. Nicholson, 20 
Vet. App. 317 (2006), and the Board's 
discussion of the issues in this Remand.  
If any of the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


